*452Upon a Petition for Rehearing.
Richmond, Va., November 18, 1925.
Per Curiam
Except for the fact that the learned attorneys for the plaintiff in error state that the original opinion “does not bear out and fully support the adverse decision, because it entirely overlooks and fails to refer to the main defense interposed to this action,” we should say nothing more about this ease. In view of that statement, we reply that the defense which in the petition for rehearing is spoken of as the main defense was not so construed by the court when the case was presented. We looked upon it as a mere incident, affording, it is true, fair basis for argument, but which failed along with the main defense. We did not overlook it, but we considered that it was necessarily disposed of by the result announced, namely, that the claimant was entitled to recover under this bond.
This point, so far as we grasp it, is that inasmuch as the statute makes the bond payable to the Commonwealth and fixes the minimum penalty at thirty per cent of the estimated cost of the work, and as this accords strictly with the statute, that therefore the only beneficial right of action under that bond is in the Commonwealth for the reimbursement of ,the funds allotted to the State Highway Commission. Upon this there was and is predicated an argument that the penalty of the bond cannot be depleted by this claim based upon materials and labor supplied under the contract, because this diminishes the security of the Commonwealth, and carried to its logical result might exhaust the entire penalty of the bond.
*453We have clearly held, as stated in the original opinion, that in requiring this bond the State Highway Commissioner did not exceed the authority vested by statute in him, and therefore sustained the recovery. This holding fully protects the rights of the plaintiff in error, who is the surety, for it goes without saying that the limit of its liability is the gross penalty of the bond. No such question is raised in this ease by the Commonwealth or any other potential claimant under the bond, and for this reason the point was not referred to in the original opinion. Whenever it is fairly raised, it may be necessary to decide between various claimants as to priorities, or to apportion the available funds which are realized upon the bond between them; but until that question arises, we do not think it wise to determine it.
For the reasons indicated in the original opinion, as here supplemented, the petition for rehearing is denied.

Rehearing denied.